Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 2-20 allowed.
There is no art of record alone or in combination that teaches of a method for the intravascular treatment of clot material from a treatment site within a blood vessel that includes the combination of recited limitations in claims 2, 5, 11 and 18. 
As to claim 2, the art of record alone or in combination did not teach the combination of the steps of retracting the first interventional device and a portion of the clot material into a distal portion of an elongated shaft; and inserting a first valve insert into an attachment member coupled to a proximal portion of the elongated shaft, wherein, after inserting the first valve insert into the attachment member, the first valve insert and the attachment member together define a lumen having a generally constant diameter.
As to claim 5, the art of record alone or in combination did not teach the combination of steps of inserting a first valve insert into an attachment member coupled to a proximal portion of the elongated shaft; withdrawing the first interventional device and the portion of the clot material proximally through (a) the elongated shaft (b) the attachment member, and (c) the first valve insert; and inserting a second valve insert into the attachment member instead of the first valve insert; actuating the second valve insert to seal the attachment member.

As to claim 18, the art of record alone or in combination did not teach the combination of steps of withdrawing the interventional device and the portion of the clot material through the lumen of the elongated shaft and through the attachment member; sealing the attachment member; pre-charging a vacuum in a pressure source; and fluidly connecting the pressure source to the elongated shaft to apply the pre-charged vacuum to the elongated shaft to aspirate the elongated shaft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771